COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


JANIE E. HOLMAN
                                             MEMORANDUM OPINION*
v.   Record No. 1516-99-3                         PER CURIAM
                                               NOVEMBER 9, 1999
SOUTHWESTERN VIRGINIA MENTAL HEALTH
 INSTITUTE/COMMONWEALTH OF VIRGINIA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Lawrence L. Moise III; Vinyard & Moise, on
             brief), for appellant.

             (Mark L. Earley, Attorney General; Gregory E.
             Lucyk, Senior Assistant Attorney General;
             Richard L. Walton, Jr., Senior Assistant
             Attorney General; James W. Osborne, Assistant
             Attorney General, on brief), for appellee.


     Janie E. Holman contends that the Workers' Compensation

Commission erred in finding that her application for permanent

partial disability benefits was barred by the applicable

limitations period contained in Code § 65.2-708(A)(i).       Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.

     Holman sustained an injury by accident on August 1, 1990,

when she fell while carrying trash.     Southwestern Virginia

Mental Health Institute, her employer, accepted the claim as


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
compensable, and the parties signed a Memorandum of Agreement.

On December 27, 1990, the commission entered an award for

temporary total disability benefits commencing September 8,

1990.    The parties filed a Supplemental Memorandum of Agreement

dated January 10, 1991, which resulted in an award for 17.5

weeks of permanent partial disability benefits for a ten percent

loss of use of Holman's left leg.

        In a September 11, 1995 opinion, the commission awarded

Holman additional compensation commencing June 3, 1994, for

permanent partial impairment to her left leg, for a period of

26.25 weeks, and to her right leg for 35 weeks.    Assuming

concurrent payment of permanent partial disability benefits

commencing June 3, 1994, the last date for which compensation

was paid to Holman was February 2, 1995.    Assuming consecutive

payments, the last date for which compensation was paid to

Holman was August 5, 1995.

        On October 9, 1998, Holman filed a change in condition

application, alleging entitlement to additional permanent

disability benefits.    The commission ruled that Holman's

application was time-barred because she failed to file it within

the thirty-six month mandate of Code § 65.2-708(A)(i).

        Code § 65.2-708(A)(i) plainly and unambiguously provides

that "thirty-six months from the last day for which compensation

was paid shall be allowed for the filing of claims payable under

§ 65.2-503."    The following principle is well established:

                                 - 2 -
          "[t]he right to compensation under the
          workmen's compensation law is granted by
          statute, and in giving the right the
          legislature had full power to prescribe the
          time and manner of its exercise. When the
          legislature has spoken plainly it is not the
          function of courts to change or amend its
          enactments under the guise of construing
          them. The province of construction lies
          wholly within the domain of ambiguity, and
          that which is plain needs no
          interpretation."

Dan River, Inc. v. Adkins, 3 Va. App. 320, 328, 349 S.E.2d 667,

671 (1986) (quoting Winston v. City of Richmond, 196 Va. 403,

407-08, 83 S.E.2d 728, 731 (1954)).    Based upon the plain

language of the statute, the commission did not err in ruling

that the date for which compensation was last paid was either

February 2, 1995 or August 5, 1995.    The statute does not

specify thirty-six months from the last day on which

compensation was paid.   As the commission ruled, whether

February 2, 1995, or August 5, 1995, the thirty-six month

limitations period expired before Holman filed her application

on October 9, 1998.   Because Holman filed her application after

the applicable limitations period had expired, the commission

did not err in dismissing the application.

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                               - 3 -